Case: 20-01024-BAH Doc #: 11-3 Filed: 10/29/20 Desc: Notice of Hearing Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

*************************************
In Re:                              *                 Chapter 7
                                    *                 Case No. 20-10424-BAH
       Theresa Pearson              *
                                    *
                                    *
             Debtor(s)              *
*************************************
Theresa Pearson                     *                 Adv. Pro. No. 20-01024-BAH
                                    *
       v.                           *
                                    *                 Hearing Date: December 9, 2020
Katherine Drisko                    *                 Hearing Time: 1:30 p.m. (Eastern Time)
Defendant                           *                 Objection Deadline: December 2, 2020
*************************************

        NOTICE OF HEARING ON MOTION TO APPROVE SETTLEMENT OF
                     HOMESTEAD CLAIM OF DEBTOR

       Please take notice that a hearing on the Motion To Approve Settlement of Homestead

Claim of Debtor (the “Motion”) will be held on December 9, 2020 at 1:30 p.m. (Eastern

Time) at the United States Bankruptcy Court, District of New Hampshire, Warren B. Rudman

U.S. Courthouse, 55 Pleasant Street, Courtroom A, Concord, NH 03301. The Motion requests

the Court approve a settlement between Debtor and Creditor Drisko relative to Debtor’s Interest

in Her Homestead.

       Please take further notice that in accordance with the Courts Eleventh General Order

Regarding Court Operations Under Exigent Circumstance Created by Covid-19, the Hearing will

take place telephonically and all parties are advised to review the Court’s policies with respect to

telephonic appearances. Attorneys must utilize Court Call. Self-represented parties and any

member of the public, who wish to observe or participate in the hearing must contact the


                                                 1
Case: 20-01024-BAH Doc #: 11-3 Filed: 10/29/20 Desc: Notice of Hearing Page 2 of 3




courtroom deputy at (603)222-2644 to receive instructions on how to do so.



       Objections to the Motion, if any, MUST be filed with the Court, with a copy to the

undersigned on or before December 2, 2020. Anyone who files an objection but does not attend

the December 9, 2020 hearing may be deemed to have waived his/her objection.

       If you have received the Notice of Hearing only and would like the entire Motion

Package please contact the undersigned below.

                                                    Respectfully submitted,

                                                    Theresa Pearson,
                                                    Chapter 7 Debtor
                                                    By her attorneys:
                                                    Notinger Law, PLLC

Dated: October 29, 2020                    By:      /s/ Steven M. Notinger
                                                    Steven M. Notinger, Esq. (BNH #03229)
                                                    PO Box 7010
                                                    Nashua, NH 03060
                                                    (603) 888-0803
                                                    steve@notingerlaw.com




                                                2
Case: 20-01024-BAH Doc #: 11-3 Filed: 10/29/20 Desc: Notice of Hearing Page 3 of 3




                                       Certificate of Service
        I hereby certify that I have on this date served the foregoing document upon the parties
registered to receive electronic notice in this matter via CM/ECF.

Via CM/ECF

20-10424-BAH Notice will be electronically mailed to:

Brad C. Davis on behalf of Creditor Katherine Drisko
brad@davishuntlaw.com

Olga L. Gordon
ogordon@murthalaw.com, MA40@ecfcbis.com;jbabula@murthalaw.com;lmulvehill@murthala
w.com

Steven M. Notinger on behalf of Debtor Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

Lawrence P. Sumski
SumskiCh13@gmail.com

Dated: October 29, 2020                     By:    /s/ Steven M. Notinger
                                                   Steven M. Notinger, Esq. (BNH #03229)




                                               3
